Title: From Thomas Boylston Adams to Abigail Smith Adams, 2 May 1801
From: Adams, Thomas Boylston
To: Adams, Abigail Smith



Dear Mother
Philadelphia 2d: May 1801.

Your favor of the 22d: inst. ulto, has been a few days in hand. I thank you kindly for “the word intended for my private ear,” and shall avail myself freely of the offer, when occasion may require. Since I wrote you last, I concluded that it was hardly worth while to Insure the Carriage, and therefore if fortune has proved adverse, your loss will be total as to the body of the Coach only, unless the vessel should have been cast away, the wheels & carriage were put between Decks & could not be washed overboard. As the Captain assured me, that his Schooner was a good sea-boat and he seemed a careful man, I have hopes that you may yet receive your property, unhurt & undiminished.
I have observed, like you, the silence, which is so studiously maintained with regard to the late administration. Now & then, the Aurora has attempted to stigmatize it by a comparison between it & the present, but the federal prints are sullenly reserved on the Subject, or if they come out at all, it is to bestow either languid praise or covert censure. I have remarked however nearly the same thing of almost every public character in our Country, upon his retiring from Office; he ceases to be the subject of conversation; no body seems interested about him, as he is no longer a spoke in the ladder of preferment, and this concurrence of facts is very apt to be construed into neglect, when perhaps the number of real participants in his welfare is equal if not superior to any period of his public career.
I noticed the extract from Mr: King’s dispatches, and was pleased to find an appearance of a regard to justice & moderation, testified by the English government. The remonstrances, which are said to have been made under the authority of our government, with respect to the proceedings of the British Vice Admiralty Courts, ought to have been productive of a reform, as they seem to have done been, but the merit of effecting this object will be ascribed to any body, rather than to those who deserve it. The Jeffersonians already assume all the credit of it to themselves.
I have this day received a letter from my Brother, dated the 7th. of February; he regrets the loss of some of your letters, & says he receives none from any body but me. My letter of December 6th: informed him of Charles’s death, though Mr: Murray, from the Hague, had first apprized him of it. At the same time he learnt from the English papers, the story of my father’s having been ill of a fever, at Washington, which distressed him very much, and from the pressure of both these incidents, he affirms that he could scarcely bear up, against them. There is little intelligence in the letter, but perhaps it will gratify you to read it, so I enclose it, with my best Love & duty & remain/ your Son
T B Adams
P.S. Monday 4th: May Please return me the letter enclosed—Remember me kindly to all friends—I heard from my Sister last week, that she was well—

